DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendments to the claims in the Applicant’s Preliminary Amendment, filed on 05/10/21, have been entered.
According to the Amendment, claims 1-19 were pending.  Claims 1, 4-7, 12, and 15 have been amended.  No claims have been added. Thus, claims 1-19 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2018/0300435 to Eckman et al. (Eckman).  In regards to claim 1, Eckman discloses an automated warehouse system (100), the system comprising:
a plurality of automated pallet movers (203); 
a physical space (200, Fig. 2A showing a warehouse floor) in which the plurality of automated pallet movers are configured to operate; and 
a control system (114) configured to provide commands to each of the plurality of automated pallet movers for operating in the physical space (see ¶¶ [0045-0052] describing how to control operation of the pallet movers based on information collected by one or more sensors), wherein providing the commands comprises: 
providing, to each respective automated pallet mover, a respective pallet transportation command comprising: (i) a pallet identifier of a respective pallet to be transported by the respective automated pallet mover in the physical space, and (ii) a respective destination location to which the respective pallet is to be transported by the respective automated pallet mover (see ¶ [0066] directing high-level flow of pallets within the warehouse by identifying pallets to be stored or retrieved and identifying storage locations for the pallets); 
providing, to each respective automated pallet mover, a first control algorithm command that specifies a first control algorithm for moving through the physical space, wherein the respective automated pallet mover is configured to transport the respective pallet to the respective destination location according to a route resulting from performance of the first control algorithm, while one or more of the other automated pallet movers concurrently transport other pallets to other destination locations according to other routes resulting from performance of the first control algorithm (see ¶ [0066] determining paths through the warehouse for delivering pallets to storage locations); and 
after providing the first control algorithm command and in response to an event, providing, to each respective automated pallet mover, a second, different algorithm command that specifies a second, different control algorithm for moving through the physical space, wherein the respective automated pallet mover is configured to transport the respective pallet to the respective destination location according to a route resulting from performance of the second, different control algorithm, while one or more of the other automated pallet movers concurrently transport other pallets to other destination locations according to other routes resulting from performance of the second, different control algorithm (see ¶¶ [0063-0067] automatically selecting and placing automation components at appropriate locations within a warehouse based on warehouse simulations to determine an optical warehouse automation design).

In regards to claim 2, Eckman further discloses that at least one of the automated pallet movers is an automated guided vehicle. See ¶¶ [0003], [0045] (describing forklifts and other devices/machines for moving pallets).

In regards to claim 3, Eckman further discloses that at least one of the automated pallet movers includes a forklift device (201). See ¶¶ [0003], [0045] (describing forklifts and other devices/machines for moving pallets).
In regards to claim 5, Eckman further discloses that the event comprises one or more of a pallet transportation job having been added to a list, a vehicle for transporting goods having arrived at the physical space, a specified time having occurred, and a simulation of transporting pallets in the physical space by the plurality of automated pallet movers having been performed. See ¶ [0030] (describing warehousing design simulations for determining the optimal warehouse design based on current inventory levels and predictions).

In regards to claim 6, Eckman further discloses that the control system being further configured to: (i) for each of a plurality of different control algorithms, perform one or more simulations of transporting pallets in the physical space by the plurality of automated pallet movers using the control algorithm, (ii) compare pallet throughput resulting from simulated use of each control algorithm, and (iii) select an optimal control algorithm, the optimal control algorithm corresponding to greatest pallet throughput; wherein the first control algorithm and the second, different control algorithm command each specifies the optimal control algorithm based on current conditions at a time when the one or more simulations were performed. See ¶¶ [0036-0043] (simulating a plurality of warehouse designs to determine optimal warehouse layout of automation components based on past and current operating conditions).

In regards to claim 7, Eckman further discloses that the route travelled by the respective automated pallet mover resulting from performance of the control algorithms is determined in real time, in response to locations and movements of the other automated pallet movers in the physical space. See ¶ [0047] (determining routing information based on current operating conditions and availability of conveyors, cranes, and storage locations).

In regards to claim 8, Eckman further discloses that the physical space includes a plurality of pallet handling locations (206), each pallet handling location being a location from which pallets are retrieved and/or to which pallets are transported. See Fig. 2A (showing receiving areas in front of an array of conveyors for transporting pallets to and from storage).

In regards to claim 9, Eckman further discloses that at least one pallet handling location is at the end of a conveyor belt in the physical space. See Fig. 2A (showing receiving areas in front of an array of conveyors for transporting pallets to and from storage).

In regards to claim 10, Eckman further discloses that at least one pallet handling location is a designated area (204) on a floor of the physical space. See Fig. 2A (showing conveyors in loading dock of warehouse).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under § 103 as being obvious over Eckman, supra, as applied to claim 1, in view of US Pub. No. 2014/0277691 to Jacobus et al. (Jacobus).  In regards to claim 4, Eckman discloses all limitations of the claimed invention but for associating pallet identifiers with pallet locations.
Although Eckman does not explicitly disclose this limitation, such a feature is found in the prior art.  In fact, Jacobus teaches an automated warehousing system wherein the pallet identifier is associated with a location of the respective pallet in the physical space. See claim 3 (associating pallet identifiers and pallet locations).
Thus, it would have been obvious to modify the control system of Eckman with the inventory control feature of Jacobus in order to monitor and track inventory for storage and retrieval operations.

Allowable Subject Matter
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655